UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53425 CARBON CREDITS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 26-1240905 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 2300 E. Sahara Avenue, Suite 800, Las Vegas, NevadaUSA 89102 (Address of principal executive offices) (Zip Code) (888) 579-7771 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of September 14, 2009, there were 32,537,000shares of Common Stock, $0.0001 par value. 1 CARBON CREDITS INTERNATIONAL, INC. (A DEVELOPMENT STAGE ENTERPRISE) TABLE OF CONTENTS Index Page Number PART I FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) F-1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 4 ITEM 4T. Controls and Procedures 4 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 5 ITEM 1A. Risk Factors 5 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 ITEM 3. Defaults Upon Senior Securities 5 ITEM 4. Submission of Matters to Vote of Security Holders 5 ITEM 5. Other Information 5 ITEM 6. Exhibits 5 SIGNATURES 6 2 PART I - FINANCIALINFORMATION CARBON CREDITS INTERNATIONAL, INC.
